DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-53 and new claim 73, in the reply filed on 8/29/2022 is acknowledged.
Previous claims 54-72 are withdrawn (and now canceled by Applicant) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.

Specification
The amendment filed 4/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments (see for example p. 5) change “the control unit” from “construed to control the first and second deposition stations” to now being “constructed to control the first and second deposition stations”, with the term “construed” defined as “interpret (a word or action” in a particular way” (Google Definitions from Oxford Languages) seemingly distinct from “constructed” defined as “build or erect (something, typically a building, road, or machine)” (Google Definitions from Oxford Languages), with no context nor support provided by Applicant on the record for the seemingly abstract term of “construed” to now be amended to the seemingly tangible term “constructed”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
Independent claims 1 and 73 each require “soft magnetic material”, with “soft magnetic material” interpreted as any material that has at least one of Fe, Co, and Ni in view of para 0165-0166 of Applicant’s published Specification (US 2020/0203071).
Claim 8 recites “at least one element out of the groups IIIA, IVB, and VB of the periodic system (according to groups 13, 4, 5 of IUAPC)”, with group IIIA the same as group 13 (e.g. elements B, Al, Ga, In, Tl, Nh), group IVB the same as group 4 (e.g. elements Ti, Zr, Hf, Rf), and group VB the same as group 5 (e.g. elements V, Nb, Ta, Db).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30, 32, 53, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 73 each recites the limitations "the first sputter deposition station", "the second sputter deposition station", “said arrangement comprising said multitude of substrate carriers”, “said circular arrangement of treatment stations”, “the stations”, and “said arrangement”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 1 requires “a circular arrangement of substrate treatment stations the stations being commonly treatment-operative into said circular continuous inner space” (emphasis added). It is unclear as to how the emphasized portion is intended to further describe the circular arrangement of substrate treatment stations. Claims 2-30, 32, and 53 are also rejected as depending on claim 1.
Claim 2 recites the limitations "the radially outer circular surface", “said annular inner space”, and “the top or bottom surface”. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations "the radially outer circular surface" and “said annular inner space”. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the surrounding surface", “said cylindrical inner space”, “the bottom surface”, and “the top surface”. There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitations "the material deposition rate" and “said further layer deposition station”. There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitations "said layer deposition stations” and “the stations”. There is insufficient antecedent basis for these limitations in the claim.
Claim 33 requires a limitation of “said layer deposition stations of said group being provided along said circular continuous inner space one neighboring the other and the stations of said group being simultaneously deposition-activated by control of said control unit”. It is unclear as to the scope of what is intended by this limitation. Claim 34 is also rejected as depending on claim 33.
Claim 34 recites the plural limitation "said groups”. There is insufficient antecedent basis for this plural limitation in the claim.
Claim 34 requires “the soft magnetic material multilayer deposition apparatus of claim 33 comprising more than one of said groups and/or different of said groups”, rendering the claim unclear as to whether the “more than one” of said groups is intended to be within the “circular continuous inner space” of the soft magnetic material multilayer deposition apparatus, or a distinct area thereof for the soft magnetic material multilayer deposition apparatus.
Claim 37 recites the limitation "stations”. There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said more than one 360o relative revolutions” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "said one sputter station”. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 requires “the arrangement of treatment stations comprising a further sputtering station neighboring succeedingly said one sputtering station and having a target of Boron, said further sputtering station being controlled by said control unit to be deposition-enabled during the same time as said one sputtering station”, rendering the claim unclear as to how many and/or which stations are being required and the relationship intended for the ‘stations’.
Claim 53 requires “said control unit is constructed to control said relative rotation […] and possibly to further layer deposition stations of said arrangement of treatment stations so as to deposit by each of said first and second sputter deposition stations and possibly at least one further layer deposition station, per substrate exposure thereto, a layer of a respective thickness d” (emphasis added), with each “possibly” term rendering the claim unclear as to whether limitations following each “possibly” is intended to be an optional limitation or not. For examination purposes, limitations after each “possibly” have been interpreted as optional limitations and therefore not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-23, 25-30, 32-37, 44, 53, and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al (JP 10183347).
With respect to claims 1, 6, and 73, Hoshino discloses in figs. 4 and 7-10 a soft magnetic material multilayer deposition apparatus comprising a circular continuous inner space vacuum transport chamber [5] about an axis, a turntable (i.e. circular arrangement) [32] of a multitude of carrier holes (i.e. substrate carriers) [48] for holding substrates [2] along a plane perpendicular to the axis, the circular arrangement [32] in the circular continuous inner space and coaxially to the axis, a circular arrangement of magnetron sputter devices (i.e. treatment stations) [28] being commonly treatment-operative into the circular continuous space, a rotary shaft (i.e. rotational drive) [50] operationally coupled between the circular arrangement [32] and the circular arrangement of treatment stations [28] to provide relative rotation therebetween, wherein the circular arrangement [32] and the circular arrangement of treatment stations [28] are mutually aligned (abstract; Machine Translation para 0002, 0014-0016, 0031, and 0034-0037). Hoshino further depicts in figs. 7 and 10 the circular arrangement of treatment stations [28] comprises first and second sputter deposition stations [28], each with a single target [34], wherein the first and second sputter stations [28] are a pair of mutually neighboring stations along the circular continuous inner space (Machine Translation para 0014 and 0021), wherein a first target [34] of the first sputter station [28] comprises a soft magnetic material of either Fe or NiFe to be deposited as a layer on the substrates [2], and a second target [34] of the second sputter station [28] comprises a soft magnetic material of either Fe or NiFe to be deposited as a layer on the substrates [2], with the first and second targets [34] being distinct soft magnetic materials (Machine Translation para 0021 and 0025). Hoshino further discloses controlling the first and second sputter deposition stations and rotational drive of the substrates (Machine Translation para 0005, 0022, and 0026), thus a control unit is implicitly present in order for this controlling. The claim requirement of the control unit “to control said at least one first and at least one second sputter deposition stations so as to be continuously sputter deposition enabled towards and onto said circular arrangement comprising said multitude of substrate carriers, at least during more than one 3600 revolution of said arrangement comprising said multitude of substrate carriers relative to said arrangement of treatment stations and about said axis, said 3600 revolutions directly succeeding one another” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0024 of Hoshino.
With respect to claims 2-4, Hoshino further depicts in figs. 7-10 the circular continuous inner space is annular or cylindrical, and the arrangement [32] and arrangement of treatment stations [28] being mounted to a radially outer circular surface in addition to top and bottom surfaces of the circular continuous inner space (Machine Translation para 0014).
With respect to claim 5, Hoshino further discloses the arrangement of treatment stations [28] is horizontally fixed or stationary, while the arrangement [32] is rotatable via the rotational drive [50] (Machine Translation para 0014-0016).
With respect to claim 9, Hoshino further discloses the first target [34] consists or comprises the Fe or NiFe, and the second target [34] consists or comprises of the Fe or NiFe (Machine Translation para 0021 and 0025), with fig. 10 depicting that at least one further sputter deposition station [28] is present that neighbors the first and/or second sputter deposition stations [28], wherein the at least one further sputter deposition station [28] comprises a non-ferromagnetic material of Cu (Machine Translation para 0022), with the Cu also interchangeable with Al or Ta (Machine Translation para 0002).
With respect to claim 12, the claim requirement of the control unit “to control said rotational drive in a stepped manner” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0022 of Hoshino teaching the substrates [2] are rotated at 90o intervals (i.e. step manner) between the first and second sputter deposition stations [28].
With respect to claim 13, the claim requirement of the control unit “to control said rotational drive for continuous relative rotation at a constant angular velocity with respect to said axis for at least some of said more than one 360" revolutions directly succeeding one another” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner.
With respect to claims 14-23 and 25, the claim requirement the control unit “to control sputtering powers of at least said first and of said second sputter deposition stations in dependency of an exposure time each of said substrate carriers is exposed to said first and to said second sputter deposition stations, respectively ,so as to sputter deposit by each of said first and second sputter deposition stations a layer of said first and of said second materials, respectively, of a respectively desired thickness d1,d2” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0025 of Hoshino teaching the substrates [2] are rotated at 90o intervals (i.e. step manner) between the first and second sputter deposition stations [28]. Claims 15-23 and 25 depend on claim 14, with the claim requirements of claims 15-23 and 25 also directed to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner.
With respect to claim 26-28, Hoshino further depicts in fig. 10 at least one further layer deposition station [28] is present of the arrangement of treatment stations [28] (Machine Translation para 0022). The claim requirement of the control unit “to control said further layer deposition station so as to continuously deposit at least during said more than one 3600 revolutions and said control unit being further constructed to control the material deposition rate of said further layer deposition station, in dependency of an exposure time each of said substrate carriers is exposed to said further layer deposition station, so as to deposit by said further layer deposition station a layer of a desired thickness d3” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0025 of Hoshino teaching the substrates [2] are rotated at 90o intervals (i.e. step manner) between the first and second sputter deposition stations [28]. Claims 27 and 28 depend on claim 26, with the claim requirements of claims 27 and 28 also directed to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0024 of Hoshino.
With respect to claims 29-30 and 32, Hoshino further discloses having pairs of the first and second sputter deposition [28] alternately arranged (Machine Translation para 0021).
With respect to claim 33, Hoshino further depicts in fig. 10 the first and second sputter deposition stations [28] are two stations of a group of more than two layer deposition stations [28] (Machine Translation para 0014-0022), wherein fig. 10 also depicts the group (i.e. stations [28]) is provided along the circular continuous inner space one neighboring the other, with the group being fully capable of simultaneously deposition-activated via the control unit.
With respect to claim 34, Hoshino further depicts in figs. 4-5 the soft magnetic material multilayer deposition apparatus comprising more than one of the group and/or different of the group (Machine Translation para 0010, 0031-0032, and 0034).
With respect to claims 35 and 36, further depicts in fig. 10 the arrangement of treatment stations [28] comprises at least one further sputter deposition station [28] to sputter deposit a further material towards the substrate holders [48], wherein the further material is a non-magnetic material or metal alloy (Machine Translation para 0016 and 0021-0022).
With respect to claim 37, the claim requirement of the control unit “to controllably enable and disable treatment of the said substrates by selected ones or by all of the stations of said arrangement of treatment stations” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0025 of Hoshino.
With respect to claim 38, the claim requirement of the control unit “to control said rotational drive for continuous relative rotation at a constant angular velocity with respect to said axis for at least one of said more than one 360o relative revolutions directly succeeding one another and further to invert direction of relative rotation of said rotational drive” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0024 of Hoshino.
With respect to claim 44, Hoshino further disclose that at least one of the first and second targets [34] is NiFe, wherein Ni is about 81% and Fe is about 19% to equal 100% (Machine Translation para 0021)
With respect to claim 53, the claim limitation of the control unit “to control said relative rotation” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0025 of Hoshino.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (JP 10183347) as applied to claim 1 above, and further in view of Sawada et al (US 2009/0071822).
With respect to claims 7-8, 11, and 41-42, the reference Hoshino is cited as discussed for claim 1. However Hoshino is limited in that while the soft magnetic material is formed from at least one of the first and second targets [34] comprising Ni and/or NiFe (Machine Translation para 0002, 0005, and 0021), the at least one of the first and second targets comprising FeCo and B to form the soft magnetic material is not suggested.
Sawada teaches sputter targets for forming a soft magnetic material with a high saturation magnetic flux density and high amorphous properties, wherein the sputter targets comprises an alloy of a non-ferromagnetic element of B, Ta, or Zr, and a balance of Co and Fe in an amount satisfying 0.2<Fe/(Fe+Co)<0.65 (at% ratio) (abstract), wherein the sputter target is 100% of Fe+Co+B, Fe+Co+Ta, or Fe+Co+Zr.
It would have been obvious to one of ordinary skill in the art to incorporate the sputter targets of Sawada as the at least one of the first and second sputter targets and further sputter targets of Hoshino to gain the advantages of forming a soft magnetic material with a high saturation magnetic flux density and high amorphous properties.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (JP 10183347) as applied to claim 1 above, and further in view of Dubs et al (WO 2008/080244).
With respect to claim 39, the reference is cited as discussed for claim 1. However Hoshino is limited in that at least one of the first and second sputter deposition stations comprising a collimator is not suggested.
Dubs teaches in fig. 4 a sputter deposition station comprising a sputter target [5], a substrate [4], and a collimator [8] therebetween, wherein the sputter deposition station uses the collimator [8] for producing a directional layer for a soft magnetic material with a preferred direction of magnetization by sputter deposition on a substrate [4] (Abstract).
It would have been obvious to one of ordinary skill to incorporate a collimator as taught by Dubs into at least one of the first and second sputter deposition stations of Hoshino to gain the advantage of producing a directional layer for a soft magnetic material with a preferred direction of magnetization.
Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (JP 10183347) as applied to claim 1 above, and further in view of Choe et al (US 2012/0064375).
With respect to claims 40 and 43, the reference is cited as discussed for claim 1. The claim limitation of the control unit “to be deposition-enabled during the same time” relates to the intended functioning of the claimed control unit and soft magnetic material multilayer deposition apparatus, with the control unit and soft magnetic material multilayer deposition apparatus of Hoshino fully capable of functioning in the claimed manner, such as para 0021-0025 of Hoshino. Hoshino further depicts in figs. 7 and 10 the first and second targets [34] also comprise a further sputtering station [28] neighboring succeedingly one of the first and second targets [34]
However Hoshino is limited in that at least one of the first and second targets being FeCo and a target of B (i.e. dielectric material) is not specifically suggested.
Choe teaches a deposition tool for sputter depositing of plural layers (i.e. multilayer) for a perpendicular magnetic recording media (abstract; fig. 2; para 0013 and 0025), wherein fig. 2 depicts the sputter depositing of the plural layers comprises at least one layer [206],[208] of soft magnetic material comprising only (i.e. 100%) CoFe and a layer [214] of Ru-doped boron (para 0025-0026), wherein the sputter depositing uses a target of Ru-doped boron to deposit the layer [214] and a target of only (i.e. 100%) CoFe to deposit the at least one layer [206],[208] (para 0025-0026; claims 1 and 13). Boron is an electrically insulating (i.e. dielectric) material.
It would have been obvious to one of ordinary skill in the art to incorporate the targets of CoFe and Ru-doped boron taught by Choe as targets in the soft magnetic material multilayer deposition apparatus of Hoshino to yield the predictable result of sputter depositing a perpendicular magnetic recording media since the “selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (MPEP 2144.07).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (JP 10183347) as applied to claim 1 above, and further in view of Ivanov et al (US 2016/0298228).
With respect to claim 45, the reference is cited as discussed for claim 1. Hoshino further discloses at least one of first and second targets [34] comprises NiFe with Ni at 81% and Fe at 19% to total 100% (Machine Translation para 0021). However Hoshino is limited in that at least one of the first and second targets [34] comprising FeCo is not suggested.
Ivanov teaches a target comprising FeCo to form a soft magnetic film (abstract), wherein the FeCo has Fe between 1-99% and Co as the balance to total 100% (para 0006-0007), and the FeCo has a ratio of Fe:Co between 10:90 and 70:30 to result in improved pass through flux while maintaining superior magnetic properties of the soft magnetic film (para 0012).
It would have been obvious to one of ordinary skill in the art to incorporate the target of Ivanov as either the first or second target of Hoshino to gain the advantages of improved pass through flux while maintaining superior magnetic properties of the soft magnetic film.
Claims 46-52 re rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (JP 10183347) as applied to claim 1 above, and further in view of Ueno et al (i.e. Ref1, US 2005/0011308) and Ueno et al (i.e. Ref2, JP 2005320627).
With respect to claims 46-52, the reference is cited as discussed for claim 1. However Hoshino is limited in that while the soft magnetic material is formed from first and second targets [34] of Ni and NiFe (Machine Translation para 0021), the first and second targets comprising FeCoB and CoTaZr to form the soft magnetic material m is not suggested.
Ref1 teaches a target to deposit a soft magnetic material, wherein the target comprises FeCoB with Fe between 10-80%, Co between 20-90%, B between 5-30%, (abstract; Table 1, Examples 1-7), resulting in the FeCoB in total of 100% (abstract; Table 1, Examples 1-7). Ref1 cites the advantage of the target comprising FeCoB as having characteristics suitable for stably magnetron sputtering soft magnetic materials for perpendicular magnetic recording media (para 0006 and 0048)
 Ref2 teaches a target to deposit a soft magnetic material, wherein the target comprises a CoTaZr with Zr between 1-10%, Ta between 1-10%, and Co the balance, resulting in the CoTaZr in total of 100% (abstract; Tables 1-3, Examples 1-6). Ref2 cites the advantage of target comprising CoTaZr as inhibiting variation of the soft magnetic material.
It would have been obvious to one of ordinary skill in the art to incorporate the targets of Ref1 and Ref2 as the first and second targets of Hoshino to gain the advantages of stably magnetron sputtering soft magnetic materials for perpendicular magnetic recording media (Ref1) and inhibiting variation of the soft magnetic material (Ref2), with it being held that has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, I) in addition to it being held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, II, A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A BAND/Primary Examiner, Art Unit 1794